         Case 1:20-cv-03162-DLC Document 41 Filed 08/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X              20 MDL NO. 2946
                                         :                   (DLC)
 IN RE: INCLUSIVE ACCESS COURSE          :
 MATERIALS ANTITRUST LITIGATION          :               Related to all
                                         :                   matters
 --------------------------------------- X
                                                              ORDER

DENISE COTE, District Judge:

     On August 28, 2020, Martha Barabas, one of the Student

Plaintiffs in this case, moved for the appointment of the Radice

Law Firm, PC and Hagens Berman Sobol Shapiro LLP as interim co-

lead counsel.     In support of the motion, Barabas submitted a

declaration by John D. Radice (“Declaration”) and requested that

it be filed under seal.       The Court having reviewed the

Declaration, it is hereby

     ORDERED that the plaintiff shall file the Declaration with

only the third paragraph redacted.



Dated:       New York, New York
             August 31, 2020
